DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 have been examined in this application. This communication is a Non-Final Rejection in response to the Application filed on August 29, 2019 and the Response to Restriction Requirement filed February 9, 2021. Claims 9-20 stand withdrawn.
Election/Restrictions
Applicants’ election without traverse of Group I, Claims 1-8, in the reply filed on February 9, 2021 is acknowledged. Claims 9-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “A method to prevent lost circulation of a drilling fluid in a wellbore in a formation” in the preamble, but does not appear to set forth any steps for prevention of lost circulation; which is unclear. 
first plurality of particles produced from date tree trunks” (emphasis added) in lines 9-10. It is unclear whether the first plurality of particles are produced from the seeds or the trunks.
Appropriate correction and/or clarification is required. Claims 2-8 are also rejected for being dependent on Claim 1. 
For purposes of examination, the Office considers Claim 1 as follows:
A method to prevent lost circulation of a drilling fluid in a wellbore in a formation, comprising: 
introducing an altered drilling fluid into the wellbore while drilling such that a loss prevention material (LPM) contacts a loss zone and thereby prevents lost circulation of the drilling fluid, wherein the altered drilling fluid comprises the drilling fluid and the LPM, wherein the LPM consists of: 
a first plurality of particles produced from date tree seeds, wherein each of the first plurality of particles produced from date tree seeds has a diameter in the range of 1 micron to less than 150 microns; and 
a second plurality of particles produced from date tree trunks, wherein each of the second plurality of particles produced from date tree trunks has a diameter in the range of 1 micron to less than 150 microns.
Claim 5 recites “…wherein the first plurality of particles comprises a plurality of untreated particles produced from untreated date tree seeds”. It is unclear how particles “produced from” date tree seeds are “untreated” as broadly claimed. The instant specification in [0024] discusses the term “untreated” by stating “As used in the disclosure, the term "untreated" or "without treating" refers to not treated with alkali or acid, not bleached, not chemically altered, not oxidized, and without any extraction or reaction process other than possibly drying of water. The term "untreated" or "without treatments" does not encompass grinding or heating to remove moisture but does encompass chemical or other processes that may change the characteristics or properties of the particles” (emphasis added). However, the discussion is not a clear definition of the term “untreated”. As non-limiting example, phrases such as “extraction or reaction process”, “possibly” and “other processes that may change the characteristics or properties” are not clear. Appropriate correction and/or clarification is required. 
Claim 6 recites “…wherein the second plurality of particles comprises a plurality of untreated particles produced from untreated date tree trunks”. It is unclear how particles “produced from” date tree trunks are “untreated” as broadly claimed. The instant specification in [0024] discusses the term “untreated” by stating “As used in the disclosure, the term "untreated" or "without treating" refers to not treated with alkali or acid, not bleached, not chemically altered, not oxidized, and without any extraction or reaction process other than possibly drying of water. The term "untreated" or "without treatments" does not encompass grinding or heating to remove moisture but does encompass chemical or other processes that may change the characteristics or properties of the particles” (emphasis added). However, the discussion is not a clear definition of the term “untreated”. As non-limiting example, phrases such as “extraction or reaction process”, “possibly” and “other processes that may change the characteristics or properties” are not clear. Appropriate correction and/or clarification is required.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5 & 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-4, 7 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if the base claim is rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Hossain et al. (US 2017/0058180) teaches methods of reducing loss of drilling fluids in a wellbore in a formation by introducing an altered drilling fluid comprising loss prevention material (LPM) that is a micron sized particle and produced from date seeds. The reference, however, fails to disclose the steps of introducing, contact and prevention of lost circulation with an LPM that consists of components as instantly claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ANURADHA AHUJA/Primary Examiner, Art Unit 3674